Dismissed by unpublished per curiam opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Curtis Richardson seeks to appeal the district court’s order finding pretrial detention appropriate. However, because Richardson subsequently entered a plea of guilty in the district court, we conclude that his appeal is moot, see Murphy v. Hunt, 455 U.S. 478, 481-82, 102 S.Ct. 1181, 71 L.Ed.2d 358 (1982), and we dismiss the appeal on that basis. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
DISMISSED